Exhibit 10.2

AMENDMENT TO

DOMINION RESOURCES, INC.

RETIREMENT BENEFIT RESTORATION PLAN

AMENDMENT, effective as of the date below, to the Dominion Resources, Inc.
Retirement Benefit Restoration Plan (the “Plan”). Dominion Resources, Inc. (the
“Company”) maintains the Plan, as amended and restated effective December 17,
2004. The Board of Directors of the Company (the “Board”) has the power to amend
the Plan.

NOW, THEREFORE, the Plan is amended as follows:

 

1. Effective as of the date this Amendment is adopted by the Board, all
references in the Plan to the “OCN Committee” shall be changed to the “CGN
Committee” instead, and Section 1.8 of the Plan shall be renumbered as
Section 1.5 of the Plan (and all subsequent numbers adjusted) and amended in its
entirety as follows:

“CGN Committee” means the Compensation, Governance and Nominating Committee of
the Board of Directors of Dominion Resources, Inc.

 

2. Effective June 26, 2013, Section 12.1 of the Plan is hereby amended in its
entirety as follows:

A Participant may designate a Beneficiary to receive benefits due under the
Plan, if any, upon the Participant’s death. Designation of a Beneficiary shall
be made by execution of a form approved or accepted by the Administrative
Benefit Committee. In the absence of an effective Beneficiary designation, a
Participant’s surviving spouse, if any, and if none, the Participant’s estate,
shall be the Beneficiary. For purposes of the Plan, a Participant’s spouse shall
be the person to whom the Participant is legally married, under the laws of the
jurisdiction where the marriage was celebrated, at the time of the Participant’s
death.

 

3. Effective as of the date this Amendment is adopted by the Board, a new
Section 10.7 is added to the Plan as follows:

“10.7 Time Limitations.

(a) A claimant may not file a claim in accordance with Section 10.6 later than
one year from the time the claim initially arises under Section 10.7(c).

(b) A claimant may not bring a legal action in court relating to a claim after
the later of:

(i) Three years from the time the claim initially arises under Section 10.7(c);
and



--------------------------------------------------------------------------------

(ii) If a claim is made in accordance with Section 10.6 within the time period
prescribed in Section 10.7(a), one year from the final disposition of the claim
by the CGN Committee (whether by written notification or because the review
period expires without action).

(c) For purposes of this Section 10.7, a claim arises at the following times:

(i) For a claim as to eligibility for the Plan, the date on which the claimant
asserts that eligibility should have commenced.

(ii) For a claim related to the amount of benefits under the Plan, the date on
which benefit payments commence (or would have commenced under the Plan’s terms,
had any benefits been payable).

(iii) For any other claim, the date on which the claimant knows, or should
reasonably have known, the existence of any facts or circumstances sufficient to
give rise to the claim.

To the extent the claim of a Beneficiary relates to the amount of benefits to
which a Participant was or should have been entitled, the claim arises at the
same time for the Beneficiary as it would for the Participant. This does not
apply to the extent the claim relates only to the Beneficiary’s rights.

(d) The provisions of Section 10.7 shall control for all Plan purposes and any
state or federal statute of limitations that would apply were it not for this
Section 10.7 shall not apply. The time periods set forth in this Section 10.7
shall not be tolled during any period in which a Participant’s claim is being
considered under the claims procedure set forth in Section 10.6.

(e) The exclusive venue for any legal action in court for any matter related to
the Plan shall be the federal court with jurisdiction for the locale of the
corporate headquarters of Dominion Resources, Inc.”

 

  4. In all respects not amended, the Plan is hereby ratified and confirmed.

 

2